Citation Nr: 1423166	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for neck scarring.

2.  Entitlement to service connection for arthritis of the neck, to include as secondary to service-connected neck scarring.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services (GDVS) 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that rating action, the RO continued a 30 percent evaluation for service-connected neck scarring.  This appeal also stems from a March 2007 rating decision of the Atlanta, Georgia RO.  By that rating action, the RO, in part, denied service connection for arthritis of the neck.  Jurisdiction of the Veteran's appeal currently resides with the Atlanta, Georgia RO. 

This case has previously been before the Board, most recently in August 2013.  At that time, the Board remanded the claims to have the RO schedule the Veteran for VA scar and spine examinations to determine the current severity of the Veteran's neck scarring and etiology of his neck arthritis, respectively.  VA examined the Veteran's neck scarring and neck in October 2013.  (See VA scar and spine examination reports).  Thus, the requested examinations have been completed and the appeal has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that it must remand the claims on appeal for additional procedural development.  Accordingly, further appellate consideration will be deferred and these issues remanded to the AOJ for action as described in the directives outlined in the indented paragraphs below.

The Veteran is represented by GDVS.  The record does not contain a VA Form 646 or any other indication that the claims file was reviewed by GDVS prior to the Veteran's appeal being recertified to the Board in January 2014.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a Form 646 is required, or GDVS must be afforded the opportunity to submit such, because additional evidence consisting of October 2013 VA scar and spine examination reports that addressed the current severity of the service-connected neck scarring and etiology of the Veteran's cervical spine arthritis and VA treatment records, dating from February 2009 to August 2013, were added to the record while the case was in remand status.  In addition, the Board's August 2013 remand instructions were not limited to the procurement of medical records. 

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2013).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process. Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, the Veteran's representative, GDVS, should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the increased rating and service connection claims on appeal.

Accordingly, the case is REMANDED for the following action:

Afford the Veteran's representative, Georgia Department of Veterans Services, an opportunity to review the claims file and submit a completed VA Form 646 or equivalent written argument on the issues of:  (i) entitlement to an increased disability rating in excess of 30 percent for neck scarring; and, (ii) entitlement to service connection for arthritis of the neck, to include as secondary to service-connected neck scarring.
   
If the representative cannot be contacted or does not timely respond to the request for submission of a VA Form 646, the Veteran should be so notified to ensure that his due process rights are protected.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

